Title: To Thomas Jefferson from James Sullivan, 17 November 1801
From: Sullivan, James
To: Jefferson, Thomas


Sir
Boston Novr. 17th 1801
I have, frequently been requested to introduce my friends to you, but have uniformly refused to comply. I have considered your time as the property of your country, and as being too important to be improved a moment on any thing I would propose. I cannot, however, refuse to join with many others in asking your attention to Colonel Lee of Marblehead. I formed an attachment to him on the plains of Cambrige, a few days after the battle of Lexington; his conduct since, as an officer, and as a private citizen, his sentiments in favour of a republican government, and the tenour of his life, combine to increase the opinion I had conceived of him. I can venture to pledge myself for his honor and integrety, in any office or place he may be called to in the government.
I ardently wish you the most perfect success in your exertions to restore the administration of our government to its constitutional channel; and that the American Nation, as a republic, may remember with gratitude an administration, which may have rescued them from the Jaws of Tyranny.
I continue with the warmest attachment to your person Your very humble Servant
Ja Sullivan
 